Citation Nr: 0201668	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  01-06 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for cataracts as secondary 
to service-connected diabetes mellitus with diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel

INTRODUCTION

The veteran had active service from June 1970 through August 
1971.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal 
has been obtained. 

2.  Cataracts were not caused or aggravated by the veteran's 
service-connected diabetes mellitus with diabetic 
retinopathy.


CONCLUSION OF LAW

The veteran's cataracts are not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A.  §§ 
1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (a) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decision and Statement of the Case provided to the 
veteran specifically satisfy the requirement of 38 U.S.C.A. § 
5103 of the new statute in that they clearly notify the 
veteran of the evidence necessary to substantiate his 
secondary service connection claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any evidence that has not been obtained 
that might aid his claim or might be pertinent to the bases 
of the denial of his claim.  The veteran's service, VA, and 
private medical records have been obtained, and the veteran 
has been afforded a VA examination in connection with his 
claim.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

The Board finds that although the VCAA was enacted during the 
pendency of this appeal and therefore was not explicitly 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new laws and regulations have been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of the reasons and bases as to why there 
is no prejudice to the veteran).  Accordingly, the Board 
concludes that the veteran's appeal is ready for disposition.

The veteran contends that his cataracts are etiologically 
related to his service-connected diabetes mellitus with 
diabetic retinopathy.  Disability which is proximately due to 
or the result of a service connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The 
Board observes that the veteran was granted service 
connection for diabetes mellitus in a September 1971 rating 
decision.

Service medical records are negative for any complaints, 
treatment, or diagnoses of eye disease, and the veteran does 
not contend that his cataracts are directly related to 
service.  The file, however, contains treatment records and 
examinations documenting eye disease after service.

The veteran received VA eye examinations dated in September 
1976, January 1982 and June 1988.  At the September 1976 and 
January 1982 eye examinations, there was no reference to any 
complaints by the veteran regarding his eyes and no eye 
disease was found.  At the June 1988 VA examination, the 
veteran complained of blurry vision.  The impression was 
presbyopia.

Private medical records indicate that the veteran was given 
an ophthalmoscopic examination in April 2000.  Examination of 
the fundi revealed no abnormalities.  A November 2000 letter 
from the veteran's private physician noted that the veteran 
had extensive problems with cataracts.

The veteran was afforded a VA ophthalmology examination in 
October 2000.  The examiner indicated that the veteran had no 
visual complaints at the time of examination other than 
decreased visual acuity at distance.  Visual acuity with 
correction was 20/40 +1 in the right eye and 20/25 in the 
left eye with a new manifest refraction.  The right eye 
revealed nuclear sclerosis/posterior subcapsular cataract or 
PAC.  The lens in the left eye revealed nuclear sclerosis.  
The impression included nonproliferative diabetic retinopathy 
and nuclear sclerosis/posterior subcapsular cataract of the 
right eye affecting visual acuity.

In a January 2001 addendum to the October 2000 VA 
examination, the examiner stated that "the cataracts found 
on eye examination are not related to diabetes."

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the preponderance of the evidence shows that the veteran's 
cataracts were not caused or aggravated by his service-
connected diabetes mellitus.  Although the veteran stated 
that his doctor told him that his cataract disability is 
caused by his diabetes, there is no medical opinion to this 
effect shown in his private medical records.  The Board also 
notes that a layperson's account of what a physician 
purportedly said, filtered as it is through a layman's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Most 
importantly, while the VA examination in October 2000 clearly 
demonstrated that the veteran currently suffers from 
cataracts, the addendum to the eye examination contained an 
opinion from the examiner indicating that the cataracts were 
not related to diabetes.  As such, there is no medical 
evidence of record showing that the veteran's cataracts were 
either caused or aggravated by the veteran's diabetes.  While 
the Board does not doubt the sincerity of the veteran's 
belief regarding a link between his cataracts and his 
service-connected diabetes mellitus, the veteran is not 
competent to offer evidence which requires medical knowledge, 
such as a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board acknowledges that the veteran's representative has 
noted a passage from the Merck Manual that suggests a 
relationship between adult cataracts and diabetes mellitus.  
However, at best the medical treatise evidence demonstrates 
only that cataracts may result from diabetes mellitus, but 
does not relate this veteran's cataracts to his diabetes 
mellitus.  The medical text is not accompanied by any medical 
opinion of a medical professional, and it fails to 
demonstrate with a degree of certainty the relationship 
between the veteran's service-connected diabetes and his 
cataracts.  For these reasons, the Board finds that the 
medical text evidence submitted by the veteran does not 
contain the specificity to constitute competent evidence of 
the claimed medical nexus.  Sacks v. West, 11 Vet. App. 314 
(1998); see also Wallin v. West, 11 Vet. App. 509 (1998).

As for any direct service connection claim (38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001) and 38 C.F.R. § 3.303(a) 
(2001)), the medical evidence of record does not indicate any 
relationship between the veteran's cataracts and military 
service, and the veteran has not maintained that one exists.  
Service medical records do not reference any eye disease, and 
no health professional has linked the veteran's cataracts to 
his military service.  As such, there is no evidence that the 
veteran's cataracts were incurred or aggravated during 
service.

In short, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim, and the appeal is denied.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for cataracts as secondary 
to service-connected diabetes mellitus with diabetic 
retinopathy is denied.




		
	DAVID S. NELSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

